DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1, 3-6, 9, and 19 are rejected.
Claims 2, 7-8, 10-18, and 20 are objected to.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.
Note that Claims 17 ends with “….a second network associated [sic] the second subscriber identity”.  Examiner believes Applicant meant for the word “with” to be placed between “associated” and “the second”.  Appropriate grammatical correction is required for this claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. § 120 is acknowledged.

Allowable Subject Matter
But for the nonstatutory obviousness-type double patenting claims, all the claims would be in condition for allowance as they are free and clear of the prior art.  Like the claims of the parent application, the prior art does not discloses the exact specific number of multiple TDD widows coupled with the exact connected/idle configuration for at least 4 states as claimed by Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).
 
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US Patent 11,212,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).
the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642